      Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
__________________________________________

VALVETECH, INC.,

                            Plaintiff,                         DECISION AND ORDER
vs.
                                                               19-CV-6829 (CJS)
OHB SYSTEM AG,

                         Defendant.
__________________________________________

       Plaintiff ValveTech, Inc. (“ValveTech”) filed this action against Defendant OHB

System AG (“OHB”) for breach of contract, a declaratory judgment that the purchase

order contract is unenforceable, and replevin. Am. Compl., Dec. 3, 2019, ECF No. 9. The

matter is presently before the Court on ValveTech’s motion to remand, and OHB’s motion

for partial dismissal of the complaint. Mot. to Remand, Dec. 3, 2019, ECF No. 10; Mot. to

Dismiss, Jan. 8, 2020, ECF No. 15. For the reasons stated below, Plaintiff ValveTech’s

motion to remand [ECF No. 10] is denied, and Defendant OHB’s motion for partial

dismissal of the complaint [ECF No. 15] is granted in part and denied in part. OHB is

directed to answer the remaining claims in Plaintiffs’ complaint within thirty days of the

date of this order.

                                     BACKGROUND

       The following background has been drawn from Plaintiff’s amended complaint, as

well as “documents incorporated into the complaint by reference and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

322 (2007). The factual allegations contained in the complaint have been accepted as

true, and all reasonable inferences drawn in Plaintiff’s favor. See Menaker v. Hofstra
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 2 of 17




Univ., 935 F.3d 20, 26 (2d Cir. 2019).

      Plaintiff ValveTech is a New York corporation “in the business of, among other

things, engineering, designing, developing, and manufacturing commercial valves for use

in a myriad of applications and industries,” including aerospace manufacturing. Am.

Compl. at ¶ 5. Defendant OHB is an affiliate of the OHB Corporation, a European

multinational technology corporation in the business of space systems and aerospace and

industrial products. Am. Compl. at ¶ 7. In September of 2014, OHB effected a merger

with a company with which ValveTech had been in negotiations to supply valves for the

ExoMars Programme. Am. Compl. at ¶ 9, 13.

      In February 2014, ValveTech shipped a development valve to OHB so that OHB

could assess the valve’s functionality and develop a cleaning specification for the

ExoMars Programme. Am. Compl. at ¶ 37. The development valve was ruined in the

course of OHB’s testing, and OHB returned the valve to ValveTech for repair and

improvement. Am. Compl. at ¶ 38.

      In November 2014, ValveTech and OHB entered into a “Non-Disclosure and

Proprietary Rights Agreement” (“2014 NDA”) to protect ValveTech’s “Confidential

Information” as the parties continued to work together to develop a suitable valve design

and cleaning specification. Am. Compl. at ¶ 14–15. In September 2015, ValveTech –

acting at OHB’s request – sent a second iteration of the development valve to OHB so

that OHB could work further on a cleaning specification for the valve. Am. Compl. at ¶

51. At some point, the second iteration, too, was destroyed during testing and had to be

shipped back to ValveTech. Am. Compl. at ¶ 52.



                                           2
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 3 of 17




       In November 2015, OHB sent a purchase order to ValveTech requesting a “flight

valve, spare valve, and qualification valve for use in the ExoMars Rover.” Am. Compl. at

¶ 39. ValveTech did not issue an acknowledgement to OHB, and did not specify a ship

date for the order. Am. Compl. at ¶ 40.

       During the summer of 2016, the parties attempted to negotiate a three-party

“Non-Disclosure and Proprietary Rights Agreement” (“2016 NDA”) to protect ValveTech’s

“Confidential Information.” Am. Compl. at ¶ 18. The negotiations included ValveTech,

OHB, and Thales Alenia Space Italia S.p.A. (“Thales”), a direct competitor of ValveTech’s,

in connection with the ExoMars Programme. Id. Although ValveTech and OHB both

signed the 2016 NDA, Thales did not. Id.

       After further negotiation, ValveTech agreed to send another valve, the “spare

valve,” for OHB’s testing on the condition that OHB pay the material costs for the units.

Am. Compl. at ¶ 53–54. Prior to shipping the spare valve, ValveTech required OHB to

sign both the Strategic Trade Authorization License Prior Consignee Statement (“STA

Statement”) and an End-Use Statement. Am. Compl. at ¶ 56. The STA Statement

provided that OHB understood and agreed that “further release, reexport, transfer, or

further disclosure would require the prior approval of the U.S. Government.” Am. Compl.

at ¶ 57. The End-Use Statement required OHB to certify that it would not “directly or

indirectly export, re-export, transmit, or cause to be exported, re-exported or transmitted

any Restricted Item to any country, individual, individual corporation, organization, or

entity to which such export, re-export, or transmission is restricted or prohibited.” Am.

Compl. at ¶ 58. The End-Use statement also provided that the spare valve was supplied



                                            3
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 4 of 17




for the limited purpose of “undergoing a bakeout at” OHB, and then would be returned

to ValveTech for “a space qualification and test program at ValveTech Inc. (USA).” Am.

Compl. at ¶ 59. OHB signed both statements on February 5, 2018. Am. Compl. at ¶ 56.

      In March and April of 2018, ValveTech and OHB executed a third “Non-Disclosure

and Proprietary Rights Agreement” (“2018 NDA”). The 2018 NDA prohibited the release,

disclosure, use or duplication of ValveTech’s “Proprietary Information” without the

knowledge and consent of ValveTech. Am. Compl. at ¶ 31. In addition, OHB agreed that

it would ensure any disclosure of proprietary information permitted under the agreement

would not be contrary to any applicable laws and regulation, and that OHB would obtain

ValveTech’s written consent prior to requesting the authority to export confidential

information subject to International Traffic in Arms Regulations (“ITAR”) or Export

Administration Regulations (“EAR”) requirements. Am. Compl. at ¶ 32, 35. ValveTech

shipped the spare valve to OHB on August 1, 2018. Am. Compl. at ¶ 61.

      On September 20, 2018, ValveTech learned that OHB had exported the spare

valve to Thales in Italy without the knowledge and consent of ValveTech, and without

notifying the authorities controlling and overseeing such an export. Am. Compl. at ¶ 72.

ValveTech terminated its relationship with OHB immediately, and further demanded

that all ValveTech property be returned. Am. Compl. at ¶ 73. On September 26, 2018, at

ValveTech’s insistence, OHB notified the appropriate office at the U.S. Department of

Commerce that it had exported ValveTech’s “spare valve” to Italy without getting the

appropriate approvals. Am. Compl. at ¶ 82. To date, OHB has not returned any of

ValveTech’s property or information, and ValveTech believes that the spare valve



                                           4
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 5 of 17




provided to OHB in 2018 is installed in the ExoMars Rover. Am. Compl. at ¶ 75–77.

      On February 21, 2019, ValveTech filed a complaint in New York State Supreme

Court in Monroe County. Not. of Removal (Ex. 2), Nov. 8, 2019, ECF No. 1-2. ValveTech

properly served OHB pursuant to the Hague Service Convention on October 11, 2019.

Not. of Removal, ¶ 2, Nov. 8, 2019, ECF No. 1. On November 8, 2019, OHB filed a notice

of removal to this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C.

§ 1332(a). Id. at ¶ 27–29. Soon thereafter, OHB also filed a motion to dismiss ValveTech’s

complaint for failure to state a claim. Mot. to Dismiss, Nov. 15, 2019, ECF No. 5.

      On December 3, 2019, ValveTech filed an amended complaint, and a cross-motion

to remand this matter back to the Supreme Court in Monroe County. Mot. to Remand,

Dec. 3, 2019, ECF No. 10. OHB renewed its motion to dismiss on January 8, 2020, and

opposed ValveTech’s motion to remand. Mot. to Dismiss, Jan. 8, 2020, ECF No. 15. OHB’s

motion to dismiss, and ValveTech’s motion to remand, have both been fully briefed and

are presently before the Court.

                       VALVETECH’S MOTION FOR REMAND

      ValveTech has moved the Court to remand this action back to the state court.

ValveTech maintains that it elected to file suit in the New York Supreme Court in Monroe

County in accordance with the forum selection clause in the parties’ agreements, and

that the matter should be remanded because OHB has failed to show why removal to this

Court was necessary. Mot. to Remand at 5–6 (citing Mot. to Dismiss (Ex. C), Nov. 15,

2019, ECF No. 5-5, which is a copy of the 2018 NDA executed by the parties). OHB

observes that the agreement between the parties provides that the parties submitted to



                                            5
      Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 6 of 17




the exclusive jurisdiction of New York Supreme Court or the United States District

Court, Western District of New York. Def.’s Mem. of Law, 18–19, Jan. 8, 2020, ECF No.

15-1. Given this choice, OHB argues that because it had proper grounds for removal, it

also had the right to select which of the two listed forums it would litigate in. Def.’s Mem.

of Law at 19.

       “In recognition of the fact that, in the initial choice of forum, only plaintiffs have

the opportunity to select the federal court, the statute conferring the right to remove on

defendants is designed to allow defendants the same opportunity.” Oppenheimer & Co.

v. Neidhardt, 56 F.3d 352, 356 (2d Cir. 1995). 1 Thus, 28 U.S.C. § 1441(a) provides that

“any civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the

district court of the United States for the district and division embracing the place where

such action is pending.” However, if a contract contains a forum selection clause, that

clause controls unless the party seeking to escape its enforcement “clearly show[s] that

[its] enforcement would be unreasonable and unjust, or that the clause was invalid for

such reasons as fraud or overreaching.” M/S Bremen v. Zapata Off–Shore Co., 407 U.S.

1, 15 (1972).

       Forum selection clauses are interpreted according to standard principles of



1 ValveTech argues that the Oppenheimer case is not applicable to the circumstances of this case
because ValveTech does not argue that removal is procedurally improper, but only substantively so.
Reply, 4, Jan. 15, 2020, ECF No. 17. The Court disagrees. Based on a reading of numerous other cases
in this Circuit, the Court believes the above-quoted passage from Oppenheimer to be an accurate
description of the policy considerations underlying 28 U.S.C. § 1441(a). See also Victorias Mill. Co. v.
Hugo Neu Corp., 196 F. Supp. 64, 68 (S.D.N.Y. 1961) (“The purpose of the Removal Act in limiting
removal to defendants is to restrict the right to the party who had no choice in the selection of the
forum.”)

                                                   6
      Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 7 of 17




contract law. John Boutari & Son v. Attiki Importers, 22 F.3d 51, 53 (2d Cir. 1994). The

waiver of a party's statutory right to remove a case to federal court must be clear and

unequivocal. Cronin v. Family Educ. Co., 105 F. Supp.2d 136, 137–38 (E.D.N.Y. 2000).

“An agreement conferring jurisdiction in one forum will not be interpreted as excluding

jurisdiction elsewhere unless it contains specific language of exclusion . . . or it leaves it

in the control of one party with power to force on its own terms the appropriate forum.”

City of New York v. Pullman, 477 F. Supp. 438, 442 n. 11 (S.D.N.Y. 1979).

       In the present case, it is undisputed that the forum selection clause in the parties’

2018 NDA should control the selection of forum. The forum selection clause at issue

reads, in pertinent part:

       This Agreement shall be governed by, interpreted and enforced in
       accordance with the laws of the United States of America and the State of
       New York, regardless of conflict of laws and principles, and the parties
       hereto unconditionally and irrevocably submit to (and waive any objection
       on the grounds of inconvenient forum or otherwise) the exclusive
       jurisdiction of the Supreme Court of the State of New York, County of
       Monroe or the United States District Court, Western District of New York,
       which courts shall have the exclusive jurisdiction to adjudicate and
       determine any suit, action or proceeding regarding or relating to this
       agreement.

Mot. to Dismiss (Ex. C), § 7.1, Nov. 15, 2019, ECF No. 5-5.

       To be sure, the foregoing clause “contains specific language of exclusion” in that it

narrows the parties’ choice of forum to the New York Supreme Court in Monroe County,

or the United States District Court for the Western District of New York. See AGR

Financial v. Ready Staffing, Inc., 99 F. Supp.2d. 399, 403 (S.D.N.Y. 2000) (remanding

case where the clause contained both “specific language of exclusivity and the power of

one party to force its choice of forum upon defendants”). Nevertheless, the clause does


                                              7
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 8 of 17




not contain clear language of election, vesting in ValveTech the exclusive right to choose

a particular court. Compare Argonaut P'ship, L.P. v. Bankers Tr. Co., No. 96 CIV. 1970

(MBM), 1997 WL 45521, at *13 (S.D.N.Y. Feb. 4, 1997) (remanding the matter based on

the forum selection clause’s phrase “at the choice of the plaintiff”).

       Because 28 U.S.C. § 1441(a) affords defendants a qualified right of removal, and

because the forum selection clause at issue does not contain language leaving “it in the

control of one party with power to force on its own terms the appropriate forum,” the

Court hereby denies ValveTech’s motion to remand this action to the state court. See,

e.g., GMAC Commercial Mortg. Corp. v. LaSalle Bank Nat. Ass'n, 242 F. Supp.2d 279,

283 (S.D.N.Y. 2002) (declining to remand where the clause did not expressly vest the

power of election in either party).

                      OHB’S MOTION FOR PARTIAL DISMISSAL

       For its first cause of action, ValveTech alleges that OHB breached numerous

provisions of the various contracts and agreements the parties had in place, including:

the 2014 NDA, the 2016 NDA, the 2018 NDA, the STA Statement, the End-Use

Statement, and ValveTech’s “Terms and Conditions for All Sales.” Am. Compl. at ¶ 84–

128. OHB moves this Court to dismiss ValveTech’s breach of contract claims because,

OHB argues, ValveTech failed to plead damages with sufficient specificity. Alternatively,

OHB argues that at the very least the Court should find that ValveTech’s claims amount

to breach of only a single contract – the 2018 NDA – and not the several that it lists.

       For its third cause of action, ValveTech asserts a claim of replevin because it

alleges that OHB has wrongfully retained possession of ValveTech’s proprietary



                                             8
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 9 of 17




information and derivatives therefrom. Am. Compl. at ¶ 139–144. OHB argues that

ValveTech’s replevin claim must be dismissed because it is duplicative. That is, OHB

argues that replevin is effectively the damages that the parties agreed to in the event of

a breach of the 2018 NDA contract.

Legal Standard

       “[A] motion to dismiss for failure to state a claim tests only the sufficiency of a

complaint.” Green v. Maraio, 722 F.2d 1013, 1015 (2d Cir. 1983). To survive a motion to

dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 556). “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements” are insufficient. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555).

       Moreover, an action should also be dismissed “when the allegations in a complaint,

however true, could not raise a claim of entitlement to relief . . . .” Twombly, 550 U.S. at

558. Nevertheless, “[f]act-specific question[s] cannot be resolved on the pleadings.”

Comfort v. Ricola USA, Inc., No. 19-CV-6089 CJS, 2019 WL 6050301, at *2 (W.D.N.Y.

Nov. 15, 2019) (quoting Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d

Cir. 2012) (second alteration in original)). If presented with “two plausible inferences that



                                             9
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 10 of 17




may be drawn from factual allegations,” a court “may not properly dismiss a complaint

that states a plausible version of the events merely because the court finds a different

version more plausible.” Id. “[A] well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable . . . .” Twombly, 550 U.S. at 556

(citation omitted).

ValveTech’s Breach of Contract Claim

       New York law is applicable to the instant case. To adequately state a claim for a

breach of contract under New York law, the plaintiff must plead plausible facts

regarding: (1) the existence of a contract; (2) performance of the plaintiff's obligations; (3)

breach by the defendant; and (4) damages to the plaintiff caused by the breach. Diesel

Props S.r.l. v. Greystone Bus. Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011).

       As indicated above, ValveTech has pled the existence of several contracts that it

claims OHB breached, including: the 2014 NDA, the 2016 NDA, the 2018 NDA, the STA

Statement, the End-Use Statement, and the “Terms and Conditions for All Sales” posted

on ValveTech’s website. Am. Compl. at ¶ 84–128. OHB argues that ValveTech’s breach

of contract claims should be dismissed because ValveTech has failed to plead damages

with sufficient specificity, and, in the alternative, that ValveTech’s claim amounts to

breach by OHB of a only single contract – the 2018 NDA – and not the several contracts

that ValveTech lists. The Court will address OHB’s arguments out of order.

       However, before addressing any of OHB’s arguments, the Court reiterates that

when deciding a Rule 12(b)(6) motion, it may not rely on matters outside of the complaint.

Fed.R.Civ.P. 12(d). Nevertheless, “the complaint is deemed to include any written



                                              10
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 11 of 17




instrument attached to it as an exhibit or any statements or documents incorporated in

it by reference.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

Although ValveTech did not attach any of the alleged contracts to its complaint, with its

response, OHB has submitted copies of all of the contracts above, except for the Terms

and Conditions on ValveTech’s website. See Mot. to Dismiss (Ex. A–Ex. K), ECF No. 15-

2 to 15-13.

                              STA and End-Use Statements

       With respect to the STA Statement and the End-Use Statement, after carefully

reviewing the documents that OHB submitted, as well as the applicable regulatory

regime, the Court finds that these two documents are not contracts. Rather, the STA

Statement is a form that ValveTech, as the exporter of technology to a foreign national,

was required by the U.S. Commerce Department to obtain from OHB, the recipient of the

goods, pursuant to 15 C.F.R. § 740.20(d)(2). 15 C.F.R. § 740.20 is a section that creates a

licensing exception for “exports, reexports, and transfers (in-country), including . . .

technology to foreign nationals, in lieu of a license that would otherwise be required

pursuant to part 742 of the [Export Administration Regulations],” a more restrictive

regulatory regime dealing with the export of weapons and other highly sensitive goods.

The End-Use Statement appears also to be a document relevant to obtaining the licensing

exception. Because the STA Statement and the End-Use Statement are essentially

administrative forms, the Court finds they are not – in and of themselves – enforceable

contracts between the parties.

                                 Terms and Conditions



                                            11
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 12 of 17




       With respect to the Terms and Conditions on ValveTech’s website, which were

published to OHB on the back of a “Certificate of Conformance” with the shipment of the

spare valve, OHB argues that these terms and conditions did not constitute an

enforceable contract because the terms were provided on a packing slip upon delivery of

the valves, and hence there could not have been a meeting of the minds with respect to

the essential terms of the contract. “To establish the existence of an enforceable

agreement, a plaintiff must establish an offer, acceptance of the offer, consideration,

mutual assent, and an intent to be bound . . . .” Kasowitz, Benson, Torres & Friedman,

LLP v. Reade, 98 A.D.3d 403, 404 (2012), aff'd, 20 N.Y.3d 1082, 987 N.E.2d 631 (2013).

“Whether there was a meeting of the minds is a question of fact.” Interocean Shipping

Co. v. Nat'l Shipping & Trading Corp., 523 F.2d 527, 534 (2d Cir. 1975).

       Here, ValveTech has adequately pled the existence of the agreement, and OHB

has raised an issue of fact. 2 Such a question is more appropriately answered at the

summary judgment stage.

                                    The Non-Disclosure Agreements

       With respect to ValveTech’s allegations that OHB breached the 2014 NDA, the

2016 NDA and the 2018 NDA, the Court finds that ValveTech has adequately pled the



2In its papers, OHB makes a legal argument for dismissal, as well. OHB states that the “Terms and
Conditions that are ‘temporally decoupled from the transaction’ are unenforceable as a matter of New
York law because there is no way to review them until after entering into the transaction.” Mem. of
Law, ECF No. 15-1 at 16 (citing Starke v. SquareTrade, Inc., 913 F.3d 279, 294 (2d Cir. 2019)).
However, the facts before the court in Starke were quite different than those alleged in this case. In
Starke, the Second Circuit considered whether an arbitration clause was binding regarding an online
sale where the term was included on a web-page that an individual consumer was expected to access
through a hyperlink in a post-sale email. In the present case, we have two sophisticated manufacturing
operations engaged in complex negotiations over the course of three years, and the shipment of a spare
valve made in the course of those negotiations.

                                                 12
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 13 of 17




existence of all three agreements, and declines to rule at this stage that the 2014 NDA

and the 2016 NDA were both superseded by the 2018 NDA. OHB argues that the entirety

of ValveTech’s claim for breach hinges upon OHB’s act, in September 2018, of re-

exporting Valvetech’s spare valve to Thales in Italy for use in their space project.

However, OHB’s characterization of ValveTech’s pleadings is not precisely accurate.

      In fact, ValveTech pleads as follows:

      85. Upon information and belief, [OHB] improperly exported ValveTech’s
      Confidential Information to a third-party direct competitor without its
      knowledge or permission in breach of the contracts and agreements
      between the parties.

      86. In refusing to properly return ValveTech’s Proprietary and Confidential
      Information, including any derivatives therefrom, which ValveTech
      provided to Defendant in connection with the ExoMars Programme,
      Defendant materially breached the NDAs.

      87. Further, upon information and belief, Defendant has used and
      continues to use, directly or through derivative technology, ValveTech’s
      Proprietary and Confidential Information despite the termination of its
      relationship with ValveTech . . . .

Am. Comp. at ¶ 85–87.

      The distinction in ValveTech’s pleadings between “Proprietary” and “Confidential”

information is significant. Whereas the 2014 NDA and the 2016 NDA contemplate the

exchange of “Confidential Information” between the parties, the 2018 NDA contemplates

the exchange of “Proprietary Information.” See, e.g., Mot. to Dismiss (Ex. A), ECF No. 15-

3 at ¶ 1 (defining “Confidential Information” in the 2014 NDA); Mot. to Dismiss (Ex. C),

ECF No. 15-5 at ¶ 1.1 (defining “Proprietary Information” in the 2018 NDA). It may be

that, as the case progresses, OHB is able to establish facts that demonstrate a unity of

purpose such that the 2018 NDA really does supersede the 2014 NDA and the 2016 NDA.


                                           13
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 14 of 17




At this stage of the proceedings, though, Valvetech’s allegations of the evolving nature of

its relationship with OHB, including the shipment and testing of three distinct valves

and the involvement of a third party, Thales, in the 2016 NDA negotiations, is sufficient

to establish a plausible claim for breach of three separate agreements.

                                         Damages

       Lastly, OHB argues that ValveTech’s breach of contract claim should be dismissed

because ValveTech failed to adequately specify damages. Under New York law, a plaintiff

cannot prevail on a breach of contract theory unless he or she has sustained actual

damages as a natural and probable consequence of such a breach. Standard Fed. Bank

v. Healy, 7 A.D.3d 610, 612 (N.Y. App. Div. 2004).

       In the present case, ValveTech alleges that as a “direct and proximate result” of

OHB’s conduct, it suffered damages in the amount of unpaid funds of $34,143.60,

$1 million of lost research and development for the valve, $4 million of lost proprietary

information, continuing attorney’s fees, and a number of other possible damages that

may be revealed during discovery. Am. Compl. at ¶ 128. The Court finds the damages

pled to be proximate in effect, neither speculative nor uncertain in character, and

reasonably foreseeable as a consequence of a breach. See Lloyd v. Town of Wheatfield,

492 N.E.2d 396, 396 (N.Y. 1986) (citing Friedland v. Myers, 34 N.E. 1055 (N.Y. 1893)).

Further, while the Court agrees with OHB that attorney fees are usually not recoverable

in breach of contract actions, the Court notes that at least one of the contracts – the 2014

NDA – provides for potential recovery of attorney fees. See Mot. to Dismiss (Ex. B.), ECF

No. 15-3 at ¶ 9. In short, ValveTech has pled damages sufficient to satisfy the Fed. R.



                                            14
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 15 of 17




Civ. P. 8 plausibility standards.

ValveTech’s Replevin Claim

       ValveTech claims that it owns proprietary information, including the valves it

shipped to OHB and the requisite knowledge of how the valves can and should be used.

Am. Compl. at ¶ 80. Further, ValveTech alleges a cause of action for replevin on the

grounds that OHB has refused to return ValveTech’s proprietary information, and

instead transferred that information to one of its direct competitors. OHB argues that

ValveTech cannot assert a replevin claim because the relief requested is duplicative of

ValveTech’s breach of contract claim.

       “In New York, ‘the law of replevin governs the actions for recovery of stolen

property or wrongfully detained property.’” Hui Qun Zhao v. Yu Qi Wang, No. 10-CV-

1758 JMA, 2013 WL 269034, at *4 (E.D.N.Y. Jan. 24, 2013), aff'd, 558 F. App'x 41 (2d

Cir. 2014) (quoting Dore v. Wormley, 690 F.Supp.2d 176, 183 (S.D.N.Y.2010)). An action

in replevin must “establish that defendant is in possession of certain property of which

the plaintiff claims to have a superior right.” Id. (quoting Batsidis v. Batsidis, 9 A.D.3d

342, 343 (N.Y. App. Div. 2004)). That is, to state a cause of action for replevin, a plaintiff

must allege that he or she owns specified property, or is lawfully entitled to possess it,

and that the defendant has unlawfully withheld the property from the plaintiff. Khoury

v. Khoury, 78 A.D.3d 903, 904 (N.Y. App. Div. 2010) (citations omitted).

       In this case, ValveTech clearly identified specific items of property that it believed

belonged to it, including both tangible and intellectual property, and alleged that the

items were either in OHB’s or a third-party’s possession. In addition, Valvetech alleged



                                             15
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 16 of 17




that although it demanded that OHB return the property, OHB refused to do so. Thus,

ValveTech has pleaded a cognizable cause of action for replevin and related relief.

      OHB argues that ValveTech’s replevin claim is duplicative of its breach of contract

claim, and should be dismissed. Indeed, as the Second Circuit has stated, “If the only

interest at stake is that of holding the defendant to a promise, the courts have said that

the plaintiff may not transmogrify the contract claim into one for tort.” Hargrave v. Oki

Nursery, Inc., 636 F.2d 897, 899 (2d Cir.1980). However, where a legal duty independent

of the contract itself has been violated, a tort claim may be permitted to proceed. Clark–

Fitzpatrick, Inc. v. Long Island R. Co., 516 N.E.2d 190, 193 (N.Y. 1987) (citations

omitted). In disentangling tort and contract claims, New York courts consider such

factors as duties imposed by law as an incident to the parties’ relationship (e.g., common

carriers), the nature of the injury, the manner in which the injury occurred, and the

resulting harm. Sommer v. Fed. Signal Corp., 593 N.E.2d 1365, 1369 (N.Y. 1992)

      Here, ValveTech argues that OHB has an independent legal duty by virtue of the

parties’ relationship as exporter-importer of U.S. goods subject to the Export

Administration Regulations: namely, the obligation to comply with the regulations. To

the extent that return of ValveTech’s Proprietary and Confidential property would serve

ValveTech’s interest in continued compliance with the Export Administration

Regulations, as well, ValveTech’s claim for replevin may proceed.




                                           16
     Case 6:19-cv-06829-CJS-MJP Document 47 Filed 12/17/20 Page 17 of 17




                                       CONCLUSION

         For the foregoing reasons, it is hereby

         ORDERED that Plaintiff ValveTech’s motion to remand the matter to the New

York Supreme Court in Monroe County [ECF No. 10] is DENIED; and it is further

         ORDERED that Defendant OHB’s motion to dismiss the amended complaint [ECF

No. 15] is granted in part, and denied in part. ValveTech’s claims that OHB’s conduct

constituted a breach of contract with respect to the STA Agreement and the End-Use

Agreement are dismissed. ValveTech’s claims that OHB breached the 2014 NDA, the

2016 NDA, the 2018 NDA, and the Terms and Conditions, may go forward. ValveTech’s

claim against OHB for replevin may also go forward; and it is further

         ORDERED that Defendant OHB must file an answer to Plaintiffs’ remaining

claims within thirty days of the date of this order.

Dated:         December 17, 2020
               Rochester, New York
                                                       ENTER:


                                                       _______________________
                                                       CHARLES J. SIRAGUSA
                                                       United States District Judge




                                              17
